Case: 1:17-cv-00101 Document #: 370 Filed: 07/12/19 Page 1 of 13 PageID #:9890




                        IN THE UNITED STATES DISTRICT
                     FOR THE EASTERN DISTRICT OF ILLINOIS


KATHERINE BLACK,                                 )
                                                 )
        Plaintiff,                               )
v.                                               )      Case No. 17- cv- 00101
                                                 )
                                                 )      Honorable Matthew F. Kennelly
CHERIE WRIGLEY,                                  )
MELISSA COHENSON,                                )
BRIAN A. RAPHAN, P.C., and                       )
PAMELA KERR,                                     )
                                                 )
        Defendants.

                         DEFENDANTS’ JOINT PROFFERED
                     EVIDENCE RELATING TO BERNARD BLACK

        The Court asked the defendants Cherie Wrigley and Pamela Kerr (“Defendants”)

to submit a proffer regarding evidence Defendants want to introduce “about Mr.

[Bernard] Black” relating to evidence to the issues of liability and damages in this case.

To be clear, Defendants seek to put in evidence about the Denver Probate Court (“DPC”)

proceedings, the subject of which was Mr. Black’s conduct. Relevance must be assessed

in relation to the claims and defenses in the case. Plaintiff Katherine Litvak Black

(“Plaintiff”) sues Kerr for defamation based on one statement Kerr made in a letter (Ex.

A hereto) she addressed (but did not send) to Plaintiff’s employer, Northwestern

University Law School, in which Kerr characterized (as 100% false) certain statements

Plaintiff made in a letter Plaintiff wrote (on Northwestern letterhead) to New York state

court Judge Aliotta. Ex. B hereto. Plaintiff’s letter to Judge Aliotta is the centerpiece of

this litigation, i.e., it is what sets off the events that led to this suit. In it, Plaintiff largely

tries to minimize the impact of rulings the DPC made against Bernard by: (a) suggesting
Case: 1:17-cv-00101 Document #: 370 Filed: 07/12/19 Page 2 of 13 PageID #:9891




that the rulings were the product of misconduct by Wrigley and others, and (b) raising the

possibility that another individual (Esaun Pinto) was responsible for Joanne Black’s

financial losses.

       Plaintiff sues Wrigley for defamation for publishing Kerr’s letter to Plaintiff’s

employer (through an online portal designed to receive ethics complaints) and for

providing her own separate commentary regarding what she perceived to be

(“slanderous”) inaccuracies in Plaintiff’s letter to Judge Alliota. Plaintiff also sues

Wrigley for intentional infliction of emotional distress (“IIED”) based on alleged threats

Wrigley made regarding Plaintiff’s children. An element of this claim is that Plaintiff

suffered “severe or extreme emotional distress.” Public Finance Corp. v. Davis, 66

Ill.2d 85, 89-90 (1976).

       Regarding the defamation claims, Plaintiff must show to the jury that the Kerr and

Wrigley statements were “in fact understood to be defamatory.” Tuite v. Corbitt, 224 Ill.

2d 490, 509 (2006). Because Plaintiff is seeking presumed damages, Plaintiff must also

show that Defendants made the statements with actual malice, i.e., they subjectively

knew the statements were false or harbored serious doubts about their truth. Babb v.

Minder, 806 F.2d 749, 758 (7th Cir. 1986). In response, Defendants intend to raise a

number of defenses including that the statements when considered in context were not

understood to be defamatory; even if they contained any inaccuracies, they were

substantially true; the statements represented hyperbole or opinion; and, in any event, the

Defendants believed the statements to be true and therefore did not make them with

actual malice.




                                              2
Case: 1:17-cv-00101 Document #: 370 Filed: 07/12/19 Page 3 of 13 PageID #:9892




       In light of these claims and defenses, the Defendants must be able to testify about

and introduce evidence of the proceeding in the DPC involving the investigation of and

findings against Bernard Black to be able to explain to the jury the basis of their

understanding of these proceedings and why they characterized Plaintiff’s statements to

Judge Aliotta as “100% false” (Kerr) or “slanderous” (Wrigley). In the charts below,

Defendants identify specific evidence from the DPC proceeding they intend to introduce

and why it bears upon liability and/or damages (See Chart 1). Defendants also include a

chart that summarizes the misstatements in Plaintiff’s letter to Judge Aliotta. (See Chart

2).




                                             3
Case: 1:17-cv-00101 Document #: 370 Filed: 07/12/19 Page 4 of 13 PageID #:9893


                                        CHART 1

Dfts’ Ex.   Description           Liability                          Damages
No.

29          DPC Hearing           The transcript demonstrates: a)    Plaintiff attended
            Transcript,           substantial truth that Kerr was    this hearing where
            4/2/2015              not appointed by the court and     her husband was
                                  was not ordered to investigate     removed from his
                                  Esaun Pinto but rather to          role as conservator
            At this hearing       investigate the Conservator,       because of
            the scope of          Bernard Black; b) lack of actual   allegations of
            Kerr’s forensic       malice by defendants; c)           financial
            review (to which      Defendants’ statements were        impropriety. This is
            the parties           non-actionable hyperbole or        relevant as an
            stipulated) is        opinion.                           intervening cause of
            addressed.                                               Plaintiff’s severe
                                                                     and extreme mental
                                                                     distress.

30          DPC Order,            Same as above                      Same as above
            4/2/2015



            This order
            memorializes the
            DPC’s order
            following the
            hearing above



36          DPC Hearing           Same as above                      Rebuts Plaintiff’s
            Transcript,                                              claim that Wrigley’s
            8/5/2015                                                 statements in April
                                                                     2015 caused
                                                                     Plaintiff sever and
            At this hearing,                                         extreme mental
            Plaintiff testifies                                      distress.
            on behalf of her
            husband in the




                                              4
Case: 1:17-cv-00101 Document #: 370 Filed: 07/12/19 Page 5 of 13 PageID #:9894




           DPC. In her
           testimony, she
           states: “Let me
           honestly tell you
           Ms. Wrigley is
           not an important
           part of my life.”

37         DPC Order,           Same as above                           This is relevant as
           8/6/15                                                       an intervening cause
                                                                        of Plaintiff’s severe
                                                                        and extreme mental
           This is the first                                            distress.
           order ruling
           Bernard Black
           breached his
           fiduciary duty
           and recommends
           he be removed as
           a fiduciary for
           Joanne Black in
           all jurisdictions.
           There is no
           mention of Esaun
           Pinto.

40         DPC Order,           Same as above                           This is relevant as
           9/28/15                                                      an intervening cause
                                This Order also forms the basis of
                                Plaintiff and her husband’s scorched
                                                                        of Plaintiff’s severe
                                earth litigation strategy. After this   and extreme mental
           DPC finds            Order was issued Plaintiff and her      distress.
                                husband filed causes of action
           Bernard Black        against every person named in
           breached his         therein, including Joanne Black (and
           fiduciary duties     her lawyer Ira Salzman), Anthony
           and committed        Dain, Cherie Wrigley (and her legal
                                counsel Melissa Cohenson and
           civil theft and      Brian A. Raphan, P.C.), Lisa
           assesses treble      DiPonio, Gayle Young, and Pamela
           damages against      Kerr. This Order describes the
           him in excess of     efforts of Kerr and Wrigley took to
                                uncover Bernard and Plaintiff’s
           $4.5 million.        scheme, and accordingly serves is
                                the likely motivation for the instant


                                            5
Case: 1:17-cv-00101 Document #: 370 Filed: 07/12/19 Page 6 of 13 PageID #:9895



                                  cause of action.


55         DPC Order,                                      Same as above
           2/25/16



           This order
           provides a
           summary of
           significant
           litigation events
           that occurred
           after Plaintiff sent
           her letter to Judge
           Aliotta on
           1/7/2016

66         DPC Order                                       Bears upon other
           1/4/18                                          causes of Plaintiff’s
                                                           reputational injury.

           The court finds
           the conduct of
           Bernard Black
           “shocking to the
           conscience” and
           the conduct of
           Plaintiff
           “shocking”
           because “together
           their actions only
           serve to
           dramatically
           increase attorney
           fees and costs and
           otherwise reduce
           or eliminate the
           funds that are due
           to Joanne Black
           apparently for no


                                              6
Case: 1:17-cv-00101 Document #: 370 Filed: 07/12/19 Page 7 of 13 PageID #:9896




             reason.”

74           Colorado               Validates 9/28/15 order and              This is relevant as
             Appellate Court        thereby demonstrates: a)                 an intervening cause
             Order 1/25/18          substantial truth that Kerr was          of Plaintiff’s severe
                                    not appointed by the court and           and extreme mental
                                    was not ordered to investigate           distress.
             Upholds the            Esaun Pinto but rather to
             DPC’s order of         investigate the Conservator,
             9/25/15 (Def. Ex.      Bernard Black; b) Defendants’
             40)                    statements were non-actionable
                                    hyperbole or opinion.

70           Colorado               Same as above                            Same as above
             Supreme Court
             Order 5/20/19



             The Supreme
             Court denies
             Bernard Black’s
             petition for
             certiori



                                            CHART 2

     Evidence of Bernard Black Necessary to Wrigley’s Substantial Truth Defense
              Relating to Plaintiff’s Letter Dated 1/7/16 to Judge Aliotta

Page Quote from Katherine Black's 1/7/16          Evidence Probative of Substantial Truth
     Letter
1    “Dain, acting as a trustee of the Black      The following cited portions of the below listed exhibits all contain
     family trusts, repeatedly violated his       language that demonstrate the substantial truth of Wrigley's claim
     fiduciary duties as trustee to prevent the   that this statement by Plaintiff amounts to "slandering" people as that
     Black family from hiring legal               term is commonly used: 4/2/15 DPC transcript at 47 (Ex. 29); 4/2/15
     representation.”                             DPC Order at ¶6 (Ex. 30); 8/6/2015 DPC Order at 1 (Ex. 37);
                                                  9/28/15 DPC Order at ¶6 (Ex. 40); 1/25/18 Colorado Appellate Court
                                                  Order (upholding the 9/28/15 DPC Order) (Ex. 74); 5/20/19
                                                  Colorado Supreme Court Order (upholding 9/28/15 DPC Order) (Ex.
                                                  70). Of particular importance is the 4/2/16 DPC hearing transcript
                                                  and Order. During the hearing the DPC stated, "I'm not authorizing
                                                  payment for legal fees at this point. I'm holding it in abeyance



                                                  7
Case: 1:17-cv-00101 Document #: 370 Filed: 07/12/19 Page 8 of 13 PageID #:9897




                                                 pending the results of the accounting and the evidentiary hearing
                                                 [concerning Bernard Black's misconduct] to determine whether or
                                                 not it's appropriate." Ex. 29 at 47. Additionally, the Order states that
                                                 froze assets as a result of the allegations of misconduct against
                                                 Bernard Black, which were ultimately substantiated: "All other assets
                                                 related to Ms. Black are frozen, pending final hearing [concerning
                                                 Bernard Black's alleged misconduct as conservator]." Ex. 30 at ¶6.
                                                 This directly contradicts Plaintiff's claim that Dain violated his
                                                 fiduciary duties by obtaining a freeze of the assets and thus is
                                                 probative of the substantial truth of Wrigley's "slander" comment.
                                                 Moreover, the 9/28/16 DPC Order explicitly states: "The Court, from
                                                 the evidence before it, finds the actions of Cherie Wrigley and
                                                 Anthony Dain have solely been for the benefit of their cousin,
                                                 Joanne Black. Ms. Wrigley and Mr. Dain have been instrumental in
                                                 bringing Mr. Black's defalcations to the attention of the Court. Ms.
                                                 Wrigley, by virtue of her special relationship with Joanne Black and
                                                 her training, is especially suited to be appointed as guardian over the
                                                 person of Joanne Black. Mr. Dain was fully justified in his decision
                                                 to not be added as a signatory to accounts set up by Mr. Black. Mr.
                                                 Dain is fully qualified to continue to act as a sole trustee or as a co-
                                                 trustee for any trust naming Joanne Black as a beneficiary." Ex. 40
                                                 ¶6. This directly contradicts Plaintiff's defamatory statements in her
                                                 letter concerning breach of fiduciary duty and misconduct by Dain
                                                 and Wrigley, and thus is probative of the substantial truth of
                                                 Wrigley's "slander" comment.

2    “The pattern of Wrigley’s and Dain’s        The following cited portions of the below listed exhibits all contain
     misconduct includes perjury, suborning      language that demonstrate the substantial truth of Wrigley's claim
     of perjury, witness tampering,              that this statement by Plaintiff amounts to "slandering" people as that
     blackmail, threats to counter-parties,      term is commonly used: 8/6/2015 DPC Order at 1 (Ex. 37); 9/28/15
     threats to an attorney of the               DPC Order at ¶6 (Ex. 40); 1/25/18 Colorado Appellate Court Order
     counterparties, illegal withholding of      (upholding the 9/28/15 DPC Order) (Ex. 74); 5/20/19 Colorado
     documents, failure to comply with           Supreme Court Order (upholding 9/28/15 DPC Order) (Ex. 70). Of
     discovery requests in the related           particular importance is the 9/28/16 DPC Order that explicitly states:
     proceedings in Colorado; repeated           "The Court, from the evidence before it, finds the actions of Cherie
     efforts to obtain relief without proper     Wrigley and Anthony Dain have solely been for the benefit of their
     notice or, as in the case in this Court,    cousin, Joanne Black. Ms. Wrigley and Mr. Dain have been
     without any notice at all; repeated false   instrumental in bringing Mr. Black's defalcations to the attention of
     and misleading statements made by an        the Court. Ms. Wrigley, by virtue of her special relationship with
     officer of the court (Dain); repeated       Joanne Black and her training, is especially suited to be appointed as
     efforts to persuade courts to act, not      guardian over the person of Joanne Black. Mr. Dain was fully
     only without proper notice but without      justified in his decision to not be added as a signatory to accounts set
     jurisdiction; bringing Dain and Wrigley     up by Mr. Black. Mr. Dain is fully qualified to continue to act as a
     as surprise witnesses after Dain            sole trustee or as a co-trustee for any trust naming Joanne Black as a
     repeatedly said they would not testify,     beneficiary." Ex. 40 ¶6. This directly contradicts Plaintiff's
     and much more.”                             defamatory statements in her letter concerning breach of fiduciary
                                                 duty and misconduct by Dain and Wrigley, and thus is probative of
                                                 the substantial truth of Wrigley's "slander" comment.
5    “Dain petitioned this Court and the         The following cited portions of the below listed exhibits all contain
     Colorado court to freeze all Black          language that demonstrate the substantial truth of Wrigley's claim


                                                 8
Case: 1:17-cv-00101 Document #: 370 Filed: 07/12/19 Page 9 of 13 PageID #:9898




     family trust assets, again openly stating    that this statement by Plaintiff amounts to "slandering" people as that
     that the purpose of the asset freeze is to   term is commonly used: 4/2/15 DPC transcript at 47 (Ex. 29); 4/2/15
     ensure that the Black family does not        DPC Order at ¶6 (Ex. 30); 8/6/2015 DPC Order at 1 (Ex. 37);
     use any trust money for legal expenses.      9/28/15 DPC Order at ¶6 (Ex. 40); 1/25/18 Colorado Appellate Court
     All of this violates Dain’s fiduciary        Order (upholding the 9/28/15 DPC Order) (Ex. 74); 5/20/19
     duties to the trust beneficiaries.”          Colorado Supreme Court Order (upholding 9/28/15 DPC Order) (Ex.
                                                  70). Of particular importance is the 4/2/16 DPC hearing transcript
                                                  and Order. During the hearing the DPC stated, "I'm not authorizing
                                                  payment for legal fees at this point. I'm holding it in abeyance
                                                  pending the results of the accounting and the evidentiary hearing
                                                  [concerning Bernard Black's misconduct] to determine whether or
                                                  not it's appropriate." Ex. 29 at 47. Additionally the Order states that
                                                  froze assets as a result of the allegations of misconduct against
                                                  Bernard Black, which were ultimately substantiated: "All other assets
                                                  related to Ms. Black are frozen, pending final hearing [concerning
                                                  Bernard Black's alleged misconduct as conservator]." Ex. 30 at ¶6.
                                                  This directly contradicts Plaintiff's claim that Dain violated his
                                                  fiduciary duties by obtaining a freeze of the assets and thus is
                                                  probative of the substantial truth of Wrigley's "slander" comment.
                                                  Moreover, the 9/28/16 DPC Order explicitly states: "The Court, from
                                                  the evidence before it, finds the actions of Cherie Wrigley and
                                                  Anthony Dain have solely been for the benefit of their cousin,
                                                  Joanne Black. Ms. Wrigley and Mr. Dain have been instrumental in
                                                  bringing Mr. Black's defalcations to the attention of the Court. Ms.
                                                  Wrigley, by virtue of her special relationship with Joanne Black and
                                                  her training, is especially suited to be appointed as guardian over the
                                                  person of Joanne Black. Mr. Dain was fully justified in his decision
                                                  to not be added as a signatory to accounts set up by Mr. Black. Mr.
                                                  Dain is fully qualified to continue to act as a sole trustee or as a co-
                                                  trustee for any trust naming Joanne Black as a beneficiary." Ex. 40
                                                  ¶6. This directly contradicts Plaintiff's defamatory statements in her
                                                  letter concerning breach of fiduciary duty and misconduct by Dain
                                                  and Wrigley, and thus is probative of the substantial truth of
                                                  Wrigley's "slander" comment.




5    “[Dain] breached numerous fiduciary          The following cited portions of the below listed exhibits all contain
     duties while he was at it, including the     language that demonstrate the substantial truth of Wrigley's claim
     duty of loyalty, duty of impartiality,       that this statement by Plaintiff amounts to "slandering" people as that
     duty to defend the trusts in litigation,     term is commonly used: 8/6/2015 DPC Order at 1 (Ex. 37); 9/28/15
     duty to provide information, duty of         DPC Order at ¶6 (Ex. 40); 1/25/18 Colorado Appellate Court Order
     confidentiality, and so on.”                 (upholding the 9/28/15 DPC Order) (Ex. 74); 5/20/19 Colorado
                                                  Supreme Court Order (upholding 9/28/15 DPC Order) (Ex. 70). Of
                                                  particular importance is the 9/28/16 DPC Order that explicitly states:
                                                  "The Court, from the evidence before it, finds the actions of Cherie
                                                  Wrigley and Anthony Dain have solely been for the benefit of their



                                                  9
Case: 1:17-cv-00101 Document #: 370 Filed: 07/12/19 Page 10 of 13 PageID #:9899




                                                   cousin, Joanne Black. Ms. Wrigley and Mr. Dain have been
                                                   instrumental in bringing Mr. Black's defalcations to the attention of
                                                   the Court. Ms. Wrigley, by virtue of her special relationship with
                                                   Joanne Black and her training, is especially suited to be appointed as
                                                   guardian over the person of Joanne Black. Mr. Dain was fully
                                                   justified in his decision to not be added as a signatory to accounts set
                                                   up by Mr. Black. Mr. Dain is fully qualified to continue to act as a
                                                   sole trustee or as a co-trustee for any trust naming Joanne Black as a
                                                   beneficiary." Ex. 40 ¶6. This directly contradicts Plaintiff's
                                                   defamatory statements in her letter concerning breach of fiduciary
                                                   duty and misconduct by Dain and Wrigley, and thus is probative of
                                                   the substantial truth of Wrigley's "slander" comment.

 5    “Dain’s temporary success in Colorado        The following cited portions of the below listed exhibits all contain
      was obtained through his own gross           language that demonstrate the substantial truth of Wrigley's claim
      legal violations, combined with his and      that this statement by Plaintiff amounts to "slandering" people as that
      Wrigley’s threats, blackmail, coercion,      term is commonly used: 8/6/2015 DPC Order at 1 (Ex. 37); 9/28/15
      and outright perjury, in proceedings         DPC Order at ¶6 (Ex. 40); 1/25/18 Colorado Appellate Court Order
      where neither the trusts nor beneficiaries   (upholding the 9/28/15 DPC Order) (Ex. 74); 5/20/19 Colorado
      individually were represented due to         Supreme Court Order (upholding 9/28/15 DPC Order) (Ex. 70). Of
      Dain’s breaches of fiduciary duties.”        particular importance is the 9/28/16 DPC Order that explicitly states:
                                                   "The Court, from the evidence before it, finds the actions of Cherie
                                                   Wrigley and Anthony Dain have solely been for the benefit of their
                                                   cousin, Joanne Black. Ms. Wrigley and Mr. Dain have been
                                                   instrumental in bringing Mr. Black's defalcations to the attention of
                                                   the Court. Ms. Wrigley, by virtue of her special relationship with
                                                   Joanne Black and her training, is especially suited to be appointed as
                                                   guardian over the person of Joanne Black. Mr. Dain was fully
                                                   justified in his decision to not be added as a signatory to accounts set
                                                   up by Mr. Black. Mr. Dain is fully qualified to continue to act as a
                                                   sole trustee or as a co-trustee for any trust naming Joanne Black as a
                                                   beneficiary." Ex. 40 ¶6. This directly contradicts Plaintiff's
                                                   defamatory statements in her letter concerning breach of fiduciary
                                                   duty and misconduct by Dain and Wrigley, and thus is probative of
                                                   the substantial truth of Wrigley's "slander" comment.
 8    “...Wrigley and Dain personally sought The following cited portions of the below listed exhibits all contain
      and obtained the freeze on Joanne’s          language that demonstrate the substantial truth of Wrigley's claim
      trusts! All that Dain and Wrigley need that this statement by Plaintiff amounts to "slandering" people as that
      to do is to petition the Colorado court to term is commonly used: 4/2/15 DPC transcript at 47 (Ex. 29); 4/2/15
      lift their own freeze on the trusts’ assets. DPC Order at ¶6 (Ex. 30); 8/6/2015 DPC Order at 1 (Ex. 37);
      Until that happens, the vast bulk of         9/28/15 DPC Order at ¶6 (Ex. 40); 1/25/18 Colorado Appellate Court
      Joanne’s money is not accessible to          Order (upholding the 9/28/15 DPC Order) (Ex. 74); 5/20/19
      anyone, whether Wrigley is appointed Colorado Supreme Court Order (upholding 9/28/15 DPC Order) (Ex.
      guardian or not.”                            70). Of particular importance is the 4/2/16 DPC hearing transcript
                                                   and Order. During the hearing the DPC stated, "I'm not authorizing
                                                   payment for legal fees at this point. I'm holding it in abeyance
                                                   pending the results of the accounting and the evidentiary hearing
                                                   [concerning Bernard Black's misconduct] to determine whether or
                                                   not it's appropriate." Ex. 29 at 47. Additionally the Order states that
                                                   froze assets as a result of the allegations of misconduct against


                                                   10
Case: 1:17-cv-00101 Document #: 370 Filed: 07/12/19 Page 11 of 13 PageID #:9900




                                                  Bernard Black, which were ultimately substantiated: "All other assets
                                                  related to Ms. Black are frozen, pending final hearing [concerning
                                                  Bernard Black's alleged misconduct as conservator]." Ex. 30 at ¶6.
                                                  This directly contradicts Plaintiff's claim that Dain violated his
                                                  fiduciary duties by obtaining a freeze of the assets and thus is
                                                  probative of the substantial truth of Wrigley's "slander" comment.
                                                  Moreover, the 8/6/15 DPC short form order that states finds Bernard
                                                  Black breached his fiduciary duties and, as a result, immediately
                                                  freezes the assets "TO PREVENT FURTHER DISSIPATION OF
                                                  JOANNE BLACK'S ASSETS."
 10   “Wrigley and Bernard Black together         9.28.15 Order at 8 (Ex. 40) ("There were, however, discussions with
      conceived a plan to disclaim assets in      Ms. Wrigley regarding the plan and she attempted to assist Mr. Black
      Renata Black’s accounts at Vanguard,        with obtaining a disclaimer directly from Joanne Black. Ms. Wrigley
      which Renata Black had supposedly left      testified that although Mr. Black did not tell her how he came up
      directly to Joanne, so that they would      with the concept of the disclaimer or what its effect would be, he
      flow through Renata Black’s estate,         assured her that he would put the funds received into the SNT with
      with two-thirds of the assets going to      Mr. Dain as trustee, again not explaining the two-third, one-third
      Joanne’s Supplemental Needs Trust, and      division."). Id. at 4 “Cherie Wrigley also filed an objection which
      one-third to an Issue Trust, principally    asserted, inter alia, that Mr. Black had not accounted for all of the
      for Renata Black’s grandchildren.”          funds in the POD accounts the PP inherited from Renata Black.” Id
                                                  at 13 ("The Court, from the evidence before it, finds the actions of
                                                  Cherie Wrigley and Anthony Dain have solely been for the benefit of
                                                  their cousin, Joanne Black. Ms. Wrigley and Mr. Dain have been
                                                  instrumental in bringing Mr. Black's defalcations to the attention of
                                                  the Court."
 11   "Because Bernard Black did not              9.28.15 Order at 8 (Ex. 40) ("There were, however, discussions with
      acquiesce to Wrigley’s blackmail, she       Ms. Wrigley regarding the plan and she attempted to assist Mr. Black
      developed a new scheme. In 2014, with       with obtaining a disclaimer directly from Joanne Black. Ms. Wrigley
      the help of her litigator brother Dain,     testified that although Mr. Black did not tell her how he came up
      Wrigley devised a scheme to strip the       with the concept of the disclaimer or what its effect would be, he
      Black family of their interests in their    assured her that he would put the funds received into the SNT with
      family trusts, take control over the        Mr. Dain as trustee, again not explaining the two-third, one-third
      Black family money, and spend a             division."). Id. at 4 “Cherie Wrigley also filed an objection which
      significant portion of it on herself, and   asserted, inter alia, that Mr. Black had not accounted for all of the
      convince Joanne to bequeath to Wrigley      funds in the POD accounts the PP inherited from Renata Black.” Id
      and Dain whatever Wrigley failed to         at 13 ("The Court, from the evidence before it, finds the actions of
      spend."                                     Cherie Wrigley and Anthony Dain have solely been for the benefit of
                                                  their cousin, Joanne Black. Ms. Wrigley and Mr. Dain have been
                                                  instrumental in bringing Mr. Black's defalcations to the attention of
                                                  the Court."
 12   "Dain and Wrigley claim to be acting in     With respect to Dain: DPC 2.25.16 Order at 3-4, 6; DPC 9.28.16
      the interests of Joanne Black, but their    Order at 4-8 (Ex. 40) ("The Court finds none of the actions taken by
      efforts have harmed Joanne Black as         Mr. Black had anything to do with what Mr. Dain did or did not do
      well, as we will explain in a hearing if    and any accusations to the contrary are reprehensible."); 13 ("The
      we are allowed to have one."                Court, from the evidence before it, finds the actions of Cherie
                                                  Wrigley and Anthony Dain have solely been for the benefit of their
                                                  cousin, Joanne Black. Ms. Wrigley and Mr. Dain have been
                                                  instrumental in bringing Mr. Black's defalcations to the attention of
                                                  the Court.") Also limited testimony from Dain stating, essentially,



                                                  11
Case: 1:17-cv-00101 Document #: 370 Filed: 07/12/19 Page 12 of 13 PageID #:9901




                                               that he tried to put stolen money back into the SNT for the benefit of
                                               Joanne, and tried to protect beneficiaries of the Issue Trust against
                                               possession of stolen property. With respect to Wrigley: DPC 9.28.15
                                               Order at 8-9, 13 (Ex. 40)
 22   "Dain has breached a litany of fiduciary DPC 2.25.16 Order at 3-4 (Ex. 55), 6; DPC 9.28.16 Order at 4-8 (Ex.
      duties to the beneficiaries of the Black 40) ("The Court finds none of the actions taken by Mr. Black had
      family trusts."                          anything to do with what Mr. Dain did or did not do and any
                                               accusations to the contrary are reprehensible."); 13 ("The Court,
                                               from the evidence before it, finds the actions of Cherie Wrigley and
                                               Anthony Dain have solely been for the benefit of their cousin,
                                               Joanne Black. Ms. Wrigley and Mr. Dain have been instrumental in
                                               bringing Mr. Black's defalcations to the attention of the Court.") Also
                                               limited testimony from Dain stating, essentially, that he tried to put
                                               stolen money back into the SNT for the benefit of Joanne, and tried
                                               to protect beneficiaries of the Issue Trust against possession of stolen
                                               property.
 22   "Wrigley, assisted by a convicted felon DPC 2.25.16 Order at 3-4, 6 (Ex. 55); DPC 9.28.16 Order at 4-8 (Ex.
      Esaun Pinto, embezzled and defrauded 40) ("The Court finds none of the actions taken by Mr. Black had
      Joanne and the Black family."            anything to do with what Mr. Dain did or did not do and any
                                               accusations to the contrary are reprehensible."); 13 ("The Court,
                                               from the evidence before it, finds the actions of Cherie Wrigley and
                                               Anthony Dain have solely been for the benefit of their cousin,
                                               Joanne Black. Ms. Wrigley and Mr. Dain have been instrumental in
                                               bringing Mr. Black's defalcations to the attention of the Court.") Also
                                               limited testimony from Dain stating, essentially, that he tried to put
                                               stolen money back into the SNT for the benefit of Joanne, and tried
                                               to protect beneficiaries of the Issue Trust against possession of stolen
                                               property.




                                                12
Case: 1:17-cv-00101 Document #: 370 Filed: 07/12/19 Page 13 of 13 PageID #:9902




 Dated: July 12, 2019
        Chicago, Illinois

 CHERIE WRIGLEY


 By:_/Andrew Mancilla
       Andrew Mancilla

 Andrew Mancilla
 Robert Fantone
 Mancilla & Fantone, LLP
 260 Madison Avenue, 22nd Floor
 New York, New York 10016
 Telephone (646) 225-6686
 Attorneys for Defendant Cherie Wrigley


 PAMELA KERR


 By:__/Steven P. Mandell
        Steven P. Mandell

 Steven P. Mandell
 Steven L. Baron
 Natalie A. Harris
 Mandell Menkes LLC
 One North Franklin Street
 Suite 3600
 Chicago, Illinois 60606
 Telephone (312) 251-1000




                                          13
